Title: To James Madison from William F. Gray, 17 May 1823
From: Gray, William F.
To: Madison, James


        
          Sir
          Fredericksburg May 17. 1823
        
        By this mail I send to you the January no. of the North American Review. I am not certain whether or not it was sent before. I have negligently delivered one copy of that no. to some subscriber, and am not able to ascertain to whom. If you have already recd. the Jany. no. you will oblige me by returning the one now sent, pr Mail. Respectfully Your obt. svt.
        
          W. F. Gray
        
      